PEE CURIAM.
This is an appeal without leave from an order upon a petition of a trustee in bankruptcy against the bankrupt, summarily directing him to turn over a sum of money received by him, and alleged to be part of the bankrupt estate. As such it is a bankruptcy proceeding under section 24b, Bankr. Act (11 USCA § 47 (b), and not a controversy in bankruptcy under section 24a of the act (11 USCA § 47 (a). In re Shidlovsky, 224 F. 450 (C. C. A. 2); U. S. v. Moore, 294 F. 852, 855 (C. C. A. 2) (semble); Kirsner v. Taliaferro, 202 F. 51, (C. C. A. 4). There is no jurisdiction without leave to appeal granted within thirty days. In re The Torgovnick, 49 F.(2d) 211 (C. C. A. 2).
The appeal is dismissed.